                                        UNITED STATES DISTRICT COURT
                                                    for the
                                     EASTERN DISTRICT OF NORTH CAROLINA

         U.S.A. vs. Jose Alberto Velasquez                                                Docket No. 5:20-CR-29-lD

                                        Petition for Action on Supervised Release

         COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
         modification of the Judgment and Commitment Order of Jose Alberto Velasquez, who, upon an earlier plea
         of guilty to 18 U.S.C. §§ 2113(d) and 2, Bank Robbery and Aiding and Abetting; and 18 U.S.C. §§ 924(c)(l)
         and 2, Using, Carrying, Brandishing a Firearm During a Crime of Violence and Aiding and Abetting, in the
         Western District of Texas, was sentenced by the Honorable Lee Yeakel, U.S. District Judge, in the Western
         District of Texas, on August 4, 2008, to the custody of the Bureau of Prisons for a term of 125 months. It
         was further ordered that upon release from imprisonment the defendant be placed on supervised release for
         a period of 60 months.

            Jose Alberto Velasquez was released from custody on March 27, 2017, at which time the term of
         supervised release commenced. The defendant's supervision was transferred to the Eastern District of North
         Carolina on September 20, 2018.

             On January 15, 2020, jurisdiction in this case was transferred to the Eastern District of North Carolina.

             On January 15, 2020, a violation report was also submitted informing the court that the defendant tested
         positive for cocaine. The court allowed him to continue on supervision and engage in substance abuse
         treatment. He was also enrolled in the surprise urinalysis program.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
         FOLLOWS:            .

         On August 7, 2020, the defendant provided a drug test which returned positive for marijuana on August 16,
         2020. It is the recommendation of the probation office to allow the defendant 1to continue to engage in
         substance abuse treatment and participate in the surprise urinalysis program. In addition, it is recommended
         the defendant be ordered to complete 20 hours of community service as a sanction for his illegal drug use.

         The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

 -i
         PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:
• ~" 1




            1. The defendant shall perform 20 hours of community service as directed by the. probation office and
               ifreferred for placement and monitoring by the State of North Carolina, pay the required fee.

         Except as herein modified, the judgment shall rem~in in full force and effect.




                        Case 5:20-cr-00029-D Document 3 Filed 08/18/20 Page 1 of 2
Jose Alberto Velasquez
Docket No. 5:20-CR-29-1D
Petition For Action
Page2
Reviewed and approved,                                     I declare under penalty of perjury that the foregoing
                                                           is true and correct.                            '


Isl Maurice J. Foy                                         /s/ Jonathan A. Holmes
Maurice J. Foy                                             Jonathan A. Holmes
Supervising U.S. Probation Officer                         U.S. Probation Officer
                                                           310 New Bern Avenue, Room 610
                                                           Raleigh, NC 27601-1441
                                                                             I

                                                           Phone:9196104087
                                                           Executed On: August 17, 2020

                                           ORDER OF TIIE COURT

Considered and ordered this      I6      day of _ __,,A___..\l.....,J!,_Y=·-rt--_ _ _, 2020, and ordered filed and
made a part of the records in the above case.                IJ


Jam: C. Dever III
U.S. District Judge




                Case 5:20-cr-00029-D Document 3 Filed 08/18/20 Page 2 of 2
